SHIRLEY S. ABRAHAMSON, C.J.
¶ 44. (concurring). I agree that Chapter 55 of the Wisconsin Statutes appears to provide the proper procedural avenue *522for Helen E.F. Chapter 55 is geared toward long-term care and protection, which is suitable for Helen E.F. Chapter 55 also features procedural mechanisms allowing for emergency detention and involuntary administration of psychotropic medication when either is necessary in specific circumstances. See Wis. Stat. §§ 55.12, 55.14.
¶ 45. I write separately for two reasons. First, I write to note some of the difficulties in interpreting Chapters 51 and 55. Despite the fact that the chapters ostensibly serve different purposes, there is substantial overlap and similarity between some aspects of the two chapters. It is a challenge, at times, to determine whether Chapter 51, 55, or both are available in a particular case.
¶ 46. Second, I write to highlight what I see as possible implications of the majority opinion. A wide and heterogeneous group of people is subject to Chapter 51, 55, or both. Throughout the chapters, the legislature seemingly attempted to categorize people, providing different procedures for different categories, such as people with "degenerative brain disorders," people with "developmental disabilities," people who are "mentally ill," and people who are "drug dependent." But the legislature also considers which procedural mechanisms are to be used based on the person's behavior, which does not necessarily hinge on the statutory category into which the person falls.
¶ 47. A tension exists in the texts of the statutes (and the application of the statutes) between on the one hand lumping together all people with a certain condition and on the other hand considering the symptoms and conduct of the individual. The tension between the more rigid categories of people with a certain condition and the more flexible behavioral standards is palpable *523in the majority opinion. Does this opinion govern all Alzheimer's patients or only Helen E.F.?
¶ 48. The requirements for involuntary commitment under Wis. Stat. § 51.20 present an example of the tension and difficulty of interpreting Chapters 51 and 55. One requirement is that the individual be "mentally ill," "drug dependent," or "developmentally disabled." Wis. Stat. § 51.20(l)(a)l. The enumeration of specific categories suggests that the legislature intended to limit the reach of a provision and exclude certain categories of people. Yet, as Disability Rights Wisconsin argued in its non-party brief, the statute then furnishes a definition of mental illness for the purposes of involuntary commitment that "is so broad it can't be said to categorically rule out much of anything."1
¶ 49. Another requirement for involuntary commitment under Wis. Stat. § 51.20 is that the individual be "a proper subject for treatment," Wis. Stat. § 51.20(l)(a)l., which is defined to mean that "rehabilitation" must be possible for the individual. See Wis. Stat. § 51.01(17).
¶ 50. The two cases discussed by the majority opinion, Athans and C.J., are illustrative of the malleability of the statutory definition of treatment and the *524tension inherent in the statutes between a defined category or condition and an individual's behavior.2
¶ 51. The individuals in the two cases suffered from the same condition — chronic paranoid schizophrenia — yet the two courts reached opposite results on the possibility of "rehabilitation." The results appear driven by the words chosen by expert medical witnesses describing the impact various medications would have on the individual.
¶ 52. The court of appeals in Athans concluded that the individual could not be rehabilitated; the court of appeals in C.J. determined that rehabilitation was possible for the individual involved. The court of appeals in C.J. saw a clear distinction between (a) a program capable of "maximizing. . . individual functioning and maintenance . . . [and] controlling . . . activity" (as described for the individual in Athans); and (b) a program capable of "controlling [a] disorder and its symptoms" (as described for the individual in C.J.).3 In the court of appeals opinion, the former did not constitute rehabilitation, and the latter did. The line between the two does not seem so bright and clear to me. The difference may very well lie in the experts' framing of the effects of a treatment program.
¶ 53. These are just examples of the interpretive difficulties that arise in determining whether a person is subject to Chapter 51, 55, or both.
¶ 54. Today's majority opinion provides a potentially powerful tool for an individual seeking to avoid *525involuntary commitment under Chapter 51. The broadest reading of the opinion would be that any person with an "incurable" condition may not be involuntarily committed under Wis. Stat. § 51.20. See majority op., ¶ 37. Individuals with conditions that might otherwise appear to qualify for involuntary commitment under the category "developmental disability"4 may now argue that they are not proper subjects for "treatment" because their condition is incurable.
¶ 55. Although I agree with the result reached in the majority opinion, I am concerned that the opinion may have broad, unforeseen implications for many people who fall within the scope of Chapters 51 and 55 and for local governments.5
¶ 56. Because of the difficulties that arise in determining whether a person with a certain condition or a certain behaviors may be subject to Chapter 51, 55, or both, I suggest it may be time for the legislature to *526reassess the goals and intended scope of the two chapters. See Wis. Stat. §§ 13.83(l)(c)l., 13.92(2)(j).6
¶ 57. For the reasons set forth, I write separately.
¶ 58. I am authorized to state that Justice ANN WALSH BRADLEY joins this opinion.

 See Wis. Stat. § 51.01(13)(b) (" 'Mental illness', for purposes of involuntary commitment, means a substantial disorder of thought, mood, perception, orientation, or memory which grossly impairs judgment, behavior, capacity to recognize reality, or ability to meet the ordinary demands of life, but does not include alcoholism.").
See also Wis. Stat. § 55.01(4m) (" Mental illness' means mental disease to the extent that an afflicted person requires care, treatment or custody for his or her own welfare or the welfare of others or of the community.").


 See majority op., ¶¶ 32-36 (discussing Milwaukee County Combined Cmty. Servs. Bd. v. Athans, 107 Wis. 2d 331, 320 N.W.2d 30 (Ct. App. 1982), and C.J. v. State, 120 Wis. 2d 355, 354 N.W.2d 219 (Ct. App. 1983)).


 C.J., 120 Wis. 2d at 362.


 See Wis. Stat. § 51.20(l)(a)l. (establishing that a person with a developmental disability is potentially subject to involuntary commitment). See also Wis. Stat. § 51.01(5)(a) (defining "developmental disability" to include disabilities such as cerebral palsy, epilepsy, autism, Prader-Willi syndrome, and mental retardation); Wis. Stat. § 51.01(5)(b) (defining "developmental disability for purposes of involuntary commitment" to exclude cerebral palsy and epilepsy).


 The court received five non-party briefs in this case, which suggests that the case may have particularly broad impact. In favor of Helen E.F.'s position, we received briefs from Disability Rights Wisconsin, the Elder Law Section of the State Bar of Wisconsin and the Wisconsin Chapter of the National Academy of Elder Law Attorneys, and the Coalition of Wisconsin Aging Groups and Alzheimer's Association of Southeastern Wisconsin. In favor of the County, we received briefs from the Wisconsin Counties Association and the Wisconsin Association of County Corporation Counsels.


 The Joint Legislative Council has established a Special Committee on Legal Interventions for Persons with Alzheimer's Disease and Related Dementias. "The Special Committee is directed to review and develop legislation to clarify the statutes regarding guardianship, protective placement, involuntary commitment, and involuntary treatment as they apply to vulnerable adults with a dementia diagnosis who may or may not have a co-occurring psychiatric diagnosis." Summary of April 24, 2012 Joint Legislative Council Mail Ballot, available at http:/degis.wisconsin.govdc/committees/jointcouncil/files/2012/ april24_summaryjlc_web.pdf (last visited May 14, 2012).